[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Old Dominion Freight Line, Inc. v. Indus. Comm., Slip Opinion No. 2016-Ohio-343.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2016-OHIO-343
    THE STATE EX REL. OLD DOMINION FREIGHT LINE, INC., APPELLANT, v.
              INDUSTRIAL COMMISSION OF OHIO ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Old Dominion Freight Line, Inc. v. Indus. Comm.,
                           Slip Opinion No. 2016-Ohio-343.]
Workers’ compensation―Permanent total disability―Industrial Commission’s
        failure to send employer’s medical reports to independent examining
        physicians before their examination of claimant―Failure was not
        prejudicial to employer when commission provided reports to independent
        examining physicians after their examination requesting reconsideration in
        light of employer’s evidence―Commission did not abuse discretion in
        refusing employer’s request to depose independent examining physicians.
(No. 2014-1159 — Submitted September 15, 2015 — Decided February 2, 2016.)
      APPEAL from the Court of Appeals for Franklin County, No. 11AP-350,
                                      2014-Ohio-2278.
                               _______________________
                              SUPREME COURT OF OHIO




          Per Curiam.
          {¶ 1} Appellant, Old Dominion Freight Line, Inc., filed a complaint in the
Tenth District Court of Appeals for a writ of mandamus that would require appellee
the Industrial Commission of Ohio to vacate its award of permanent-total-disability
compensation to appellee Robert L. Mason.
          {¶ 2} The court of appeals denied the writ, concluding that Old Dominion
did not have a clear legal right to the relief requested and the commission did not
have a corresponding duty to provide such relief. For the reasons that follow, we
affirm.
          {¶ 3} Mason was injured on January 18, 2005, when he slipped on ice and
broke his hip while working as a truck driver for Old Dominion. His claim was
allowed for hip fracture, femur fracture, femoral neck fracture, depressive disorder,
left short-leg syndrome, lumbar strain, and posttraumatic stress disorder.
          {¶ 4} Mason applied for permanent-total-disability compensation in 2007,
but the commission denied his application. He applied again in July 2009. Old
Dominion notified the commission that it intended to submit medical evidence
opposing the application. On September 22, 2009, the employer filed with the
commission reports from Richard H. Clary, M.D. (psychiatrist), Oscar F. Sterle,
M.D. (orthopedic surgeon), and Michael A. Murphy, Ph.D. (psychologist) who had
all examined the claimant on behalf of the employer.
          {¶ 5} The commission scheduled independent medical exams for Mason
with William R. Fitz, M.D. (for his physical injuries) and with John M. Malinky,
Ph.D. (for psychological injuries). On September 23, 2009, the commission mailed
Dr. Fitz a confirmation of an October 7 appointment along with a copy of Mason’s
medical records, but it did not forward the reports that had been filed by Old
Dominion. On October 5, 2009, the commission sent a similar confirmation to Dr.
Malinky confirming an October 21 appointment.




                                          2
                               January Term, 2016




       {¶ 6} When Old Dominion learned that neither Dr. Fitz nor Dr. Malinky had
received the medical reports it submitted, Old Dominion asked to depose the
doctors. The commission denied the requests. Instead, the commission sent copies
of the reports from Drs. Sterle, Murphy, and Clary to Dr. Malinky and asked
whether the reports caused him to change his original opinion. Dr. Malinky stated
that his opinion remained the same. The commission sent the reports of Drs. Sterle
and Murphy to Dr. Fitz (the report of Dr. Clary was not sent), who likewise replied
that the supplemental information had not changed his opinion.
       {¶ 7} The commission granted Mason’s application for permanent-total-
disability compensation based on the opinions of the commission specialists, Drs.
Fitz and Malinky.
       {¶ 8} Old Dominion’s complaint alleged that the reports of Drs. Fitz and
Malinky were flawed because the doctors did not review the reports of the
employer’s medical experts before examining the claimant.          Therefore, Old
Dominion alleged, the award of permanent-total-disability compensation was an
abuse of discretion.
       {¶ 9} The court of appeals determined that it was not prejudicial to the
employer for the commission to ask an examining physician who has already
performed an initial physical examination to consider additional medical records
when the commission, in good faith, had failed to submit all the medical records in
advance. The appellate court remanded the case to the magistrate to review
remaining arguments, including the sufficiency of the medical evidence. State ex
rel. Old Dominion Freight Line, Inc. v. Indus. Comm., 10th Dist. Franklin No.
11AP-350, 2012-Ohio-2403 (“Old Dominion I”).
       {¶ 10} Old Dominion filed an appeal that we, sua sponte, dismissed for lack
of a final, appealable order. 137 Ohio St.3d 467, 2013-Ohio-4655, 1 N.E.3d 332.
       {¶ 11} On remand, a magistrate determined that based on Old Dominion I,
the employer suffered no prejudice when the commission submitted its medical




                                        3
                              SUPREME COURT OF OHIO




reports after the examinations and that Old Dominion’s request to depose the
doctors was unreasonable. The magistrate also concluded that the commission did
not abuse its discretion when the hearing officer stated that he “particularly note[d]”
the opinions of the claimant’s doctors, Richard M. Ward, M.D., Charles B. May,
D.O., and Lee Howard, Ph.D., in evaluating the credibility of the Fitz and Malinky
reports.
        {¶ 12} The court of appeals overruled the objections filed by Old Dominion,
adopted the magistrate’s decision, and denied the request for a writ of mandamus.
        {¶ 13} This matter is before the court on the appeal as of right filed by Old
Dominion.
        {¶ 14} To be entitled to extraordinary relief in mandamus, a relator must
establish a clear legal right to the relief requested and a clear legal duty on the part
of the commission to provide such relief. State ex rel. McCormick v. McDonald’s,
141 Ohio St.3d 528, 2015-Ohio-123, 26 N.E.3d 794, ¶ 12. Old Dominion is entitled
to a writ if it demonstrates that the commission abused its discretion by entering an
order not supported by “some evidence” in the record. State ex rel. Avalon
Precision Casting Co. v. Indus. Comm., 109 Ohio St.3d 237, 2006-Ohio-2287, 846
N.E.2d 1245, ¶ 9.
        {¶ 15} The commission relied on the reports of Drs. Fitz and Malinky as
evidence supporting its award of permanent-total-disability compensation. Old
Dominion maintains that the reports were flawed because the doctors did not review
the defense medical reports in advance of their independent medical examinations.
According to Old Dominion, Ohio Adm.Code 4121-3-34(C)(2) mandates that the
commission submit the medical evidence to its examining physicians in advance of
their examinations, and the commission’s failure to do so prejudiced Old
Dominion’s ability to defend against the application for permanent-total-disability
benefits. Old Dominion maintains that the only reasonable way to cure this failure
was to permit Old Dominion to depose each doctor.




                                           4
                               January Term, 2016




A.     Supplementing Medical Evidence after the Independent Medical
       Examinations Did Not Prejudice Old Dominion
       {¶ 16} The commission concedes that it inadvertently failed to forward
copies of the defense medical reports prior to the examinations, but maintains that
it cured the oversight by submitting the reports to the examining doctors after the
examinations and asking them for addendum opinions.
       {¶ 17} Ohio Adm.Code 4121-3-34(C)(2) requires the commission to serve
a copy of the application for permanent-total-disability benefits and supporting
documents on the claimant’s employer. The employer then has 14 days to notify
the commission if it intends to submit medical evidence in response.         Ohio
Adm.Code 4121-3-34(C)(4)(b). If so, the evidence must be filed within 60 days.
Id.
       {¶ 18} Ohio Adm.Code 4121-3-34(C)(5)(a) requires the claims examiner to
schedule a medical examination of the injured worker and submit all relevant
documents, including medical evidence from the employer, to the examining
physician selected by the commission. Scheduling may not be delayed if the
employer does not send a 14-day notice of intent to file its own medical evidence.
       {¶ 19} Here, Old Dominion notified the commission that it intended to
submit medical reports and timely filed three medical reports by the September 22,
2009 deadline. The claims examiner scheduled independent medical examinations
with Drs. Fitz and Malinky, but did not send all the medical evidence in advance of
the examinations. Old Dominion maintains that had the doctors read the defense
medical reports before the examinations, their opinions may have differed.
       {¶ 20} There is no dispute that the commission should have sent Old
Dominion’s medical evidence to the examining physicians when it sent Mason’s
records, but it did not. But Drs. Fitz and Malinky personally examined Mason and
presumably each reached an opinion regarding permanent and total disability based
on their own exams of the claimant, not the findings of other physicians. Old




                                        5
                               SUPREME COURT OF OHIO




Dominion provided no evidence that its medical reports would have changed the
doctors’ opinions had they received the reports in advance of their examinations.
        {¶ 21} Ohio     Adm.Code       4121-3-34      does    not   prohibit    submitting
supplemental information to physicians. It is not uncommon for a physician to
issue, and the commission to accept, an addendum or a supplemental report after a
medical examination. See State ex rel. Kish v. Kroger Co., 135 Ohio St.3d 451,
2013-Ohio-1931, 989 N.E.2d 45.
        {¶ 22} Once the commission realized its inadvertent omission, it cured any
potential problem by sending the relevant records to the doctors and requesting
addendum reports. Old Dominion merely speculates that the doctors’ opinions
could have been different. We agree with the appellate court that Old Dominion
failed to demonstrate that it was prejudiced by the commission’s delay in sending
the records.
B.      Old Dominion’s Request to Depose Doctors was Not Reasonable
        {¶ 23} Old Dominion argues that the only reasonable way to cure the
commission’s failure was to permit Old Dominion to depose each doctor. Because
Old Dominion suffered no prejudice when the commission submitted its medical
records to Drs. Fitz and Malinky after the examinations were performed, Old
Dominion’s request to depose each doctor was unreasonable and properly denied.
        {¶ 24} A party who wants to depose a commission physician must make a
written request with the reasons for the deposition. Ohio Adm.Code 4121-3-
09(A)(8)(a) and (b).1 Whether to grant a deposition request is within the discretion
of the commission. Ohio Adm.Code 4121-3-09(A)(8)(c). The commission reviews
a request under a reasonableness standard:


1
  Old Dominion made its request to take the depositions in November 2009. At that time, the
provisions of the current Ohio Adm.Code 4121-3-09(A)(8) appeared in subsection (A)(7). See
former Ohio Adm.Code 4121-3-9(A)(7), 2007-2008 Ohio Monthly Record 2-3151, effective June
1, 2008. There is no substantive difference between the two versions.




                                             6
                                January Term, 2016




       [W]hen determining the reasonableness of the request for deposition
       or interrogatories the hearing administrator shall consider whether
       the alleged defect or potential problem raised by the applicant can
       be adequately addressed or resolved by the claims examiner, hearing
       administrator, or hearing officer through the adjudicatory process
       within the commission or the claims process within the bureau of
       workers’ compensation.


Ohio Adm.Code 4121-3-09 (A)(8)(d).
       {¶ 25} Here, the hearing officer concluded that any potential defect with the
report of Dr. Malinky could be remedied by Old Dominion by other means. With
respect to the request to depose Dr. Fitz, the failure to send the psychiatric report
of Dr. Clary was not a sufficient reason to depose Dr. Fitz, who had examined the
claimant’s physical conditions.     Therefore, the commission did not abuse its
discretion when it denied the requests to depose Dr. Malinky and Dr. Fitz as
unreasonable.
C.     The Fitz and Malinky Reports Constituted Some Evidence of Permanent
       Total Disability
       {¶ 26} Finally, Old Dominion maintains that the reports of Drs. Ward, May,
and Howard are inconsistent and flawed, and the commission abused its discretion
when it used these reports to evaluate the credibility of the reports of Drs. Fitz and
Malinky.
       {¶ 27} In an order granting or denying benefits, the commission is required
to state the evidence upon which it relied to reach its conclusion and to briefly
explain why the claimant is or is not entitled to the benefits requested. State ex rel.
Noll v. Indus. Comm., 57 Ohio St.3d 203, 567 N.E.2d 245 (1991). The commission




                                          7
                               SUPREME COURT OF OHIO




has the exclusive authority to evaluate the weight and credibility of the evidence.
State ex rel. Burley v. Coil Packing, Inc., 31 Ohio St.3d 18, 508 N.E.2d 936 (1987).
       {¶ 28} Here, the hearing officer relied on the reports of Drs. Fitz and
Malinky in reaching the conclusion that the claimant was permanently and totally
disabled. In explaining the basis for his decision, the hearing officer provided
insight into the factors he considered while evaluating the credibility of the Fitz and
Malinky opinions. The hearing officer noted the reports from Drs. Ward, May, and
Howard, who also had concluded that the claimant was permanently and totally
disabled. The hearing officer further noted that the claim was allowed for “a very
serious left hip fracture, and also for psychological conditions, notably post
traumatic stress disorder, together with some physical conditions related to the
allowed hip fracture.” Finally, the hearing officer considered the claimant’s prior
application for permanent-total-disability benefits that was denied in 2007, the
medical evidence submitted by the employer, and the arguments regarding the
sufficiency of the evidence.
       {¶ 29} A reviewing court’s role is to determine whether there is some
evidence in the record supporting the commission’s decision. When doing so, a
court must not second-guess the commission’s evaluation of the evidence. State ex
rel. Black v. Indus. Comm., 137 Ohio St.3d 75, 2013-Ohio-4550, 997 N.E.2d 536,
¶ 22. Here, the commission relied on the reports of Drs. Fitz and Malinky. Because
those reports constitute some evidence to support an award of compensation for
permanent total disability, Old Dominion’s argument fails.
       {¶ 30} Because Old Dominion failed to establish a clear legal right to the
relief requested and a clear legal duty on the part of the commission to provide such
relief, we affirm the judgment of the court of appeals.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, and O’NEILL, JJ., concur.
       LANZINGER and KENNEDY, JJ., dissent.




                                          8
                                January Term, 2016




       FRENCH, J., not participating.
                              ___________________
       LANZINGER, J., dissenting.
       {¶ 31} I agree with Justice Kennedy that the employer in this case was
prejudiced when the Industrial Commission failed to provide the medical
evaluation reports submitted by the employer to the examining physicians as
required by Ohio Adm.Code 4121-3-34(C)(5)(a)(ii) and that we should reverse the
judgment of the Tenth District Court of Appeals and grant the writ of mandamus.
However, instead of striking the reports of Drs. Fitz and Malinky, I would remand
the cause and order the commission to grant Old Dominion’s requests for
depositions and then hold a new hearing on the application for benefits for
permanent total disability.
       {¶ 32} While there is no provision for excluding medical reports from
consideration at a hearing when a procedural rule of the commission is not
followed, Ohio Adm.Code 4121-3-09(A)(8) does set forth a procedure for
obtaining the depositions of bureau physicians. This is, in fact, the remedy that Old
Dominion requested. Instead of granting this reasonable request, the commission
asked Drs. Fitz and Malinky to supplement their reports. It is no surprise that they
responded that their opinions had not changed.
       {¶ 33} The majority tacitly holds that sending reports four months after the
bureau’s physicians concluded their examinations was a sufficient cure for the rule
violation. I do not agree. It is undisputed that the doctors did not review the reports
of the Old Dominion’s medical experts before examining the claimant, Robert L.
Mason, as the rule required them to do. Old Dominion maintains that had the
doctors read the defense medical reports before the examinations, their opinions
may have differed. The majority opinion faults Old Dominion because it “provided
no evidence that its medical reports would have changed the doctors’ opinions had
they received the reports in advance of their examinations.”      Majority opinion at




                                          9
                             SUPREME COURT OF OHIO




¶ 20. The majority then remarks that “[b]ecause Old Dominion suffered no
prejudice when the commission submitted its medical records to Drs. Fitz and
Malinky after the examinations were performed, Old Dominion’s request to depose
each doctor was unreasonable and properly denied.” Majority opinion at ¶ 23.
That, however, is the very point—without the depositions, Old Dominion was
precluded from obtaining the evidence to show that it was prejudiced.
       {¶ 34} I respectfully submit that this is flawed logic. The commission
clearly erred when it failed to provide the medical evaluations submitted by Old
Dominion to Drs. Fitz and Malinky before their examinations. The commission
then compounded this error by abusing its discretion when it denied Old
Dominion’s request to depose the doctors. I would hold that when Ohio Adm.Code
4121-3-34(C)(5)(a)(ii) is not followed, the employer should be permitted to depose
the bureaus’ physicians.
                              ___________________
       KENNEDY, J., dissenting.
       {¶ 35} Respectfully, I dissent. When an employer provides timely notice
of its intent to submit medical reports on the claimant’s alleged permanent total
disability and timely submits those reports pursuant to Ohio Adm.Code 4121-3-
34(C)(4)(b), but the Industrial Commission, to the prejudice of the employer, fails
to provide those evaluation reports to its examining physicians prior to their
examinations as required by Ohio Adm.Code 4121-3-34(C)(5)(a)(ii), the
commission’s reports should be stricken. Therefore, I would reverse the judgment
of the Tenth District Court of Appeals and grant the writ of mandamus ordering the
commission to vacate its staff hearing officer’s order of March 16, 2010, awarding
permanent-total-disability (“PTD”) compensation and to conduct further
proceedings without considering the reports of Drs. Fitz and Malinky.
       {¶ 36} Once the Bureau of Workers’ Compensation and the commission
adopt rules, they “must follow their own rules as written.” State ex rel. H.C.F., Inc.




                                         10
                                January Term, 2016




v. Ohio Bur. of Workers’ Comp., 80 Ohio St.3d 642, 647, 687 N.E.2d 763 (1998).
See also Brooks v. Ohio Bd. of Embalmers & Funeral Dirs., 69 Ohio App.3d 568,
572, 591 N.E.2d 301 (10th Dist.1990) (“an agency is required to comply with the
substantive requirements of its own regulations”).
       {¶ 37} One of the purposes of the commission’s rule establishing the
process for determining a PTD claim is to “ensure that applications * * * are
processed and adjudicated in a fair and timely manner.” (Emphasis added.) Ohio
Adm.Code 4121-3-34(A). When evaluating a claimant’s application for PTD
benefits, the commission chooses an examining physician or physicians. See Ohio
Adm.Code 4121-3-34(C)(5)(a)(iii).
       {¶ 38} The rule also permits the claimant’s employer to provide
independent “medical evidence” to the commission. Ohio Adm.Code 4121-3-
34(C)(4)(b). If the employer timely files notice that it intends to submit medical
evidence and then provides that evidence to the commission, the commission is
required to submit that medical evidence to its examining doctor, prior to his or her
examination of the claimant. See Ohio Adm.Code 4121-3-34(C)(4)(b) (only where
an employer fails to give timely notice of its intent to submit medical evidence is
the examination with the examining doctor scheduled “without delay”).
       {¶ 39} In this case, it is undisputed that the employer, Old Dominion, timely
notified the commission that it intended to submit medical evidence and then
submitted that evidence. Notably, Old Dominion’s medical evidence included
reports from three doctors: Richard H. Clary, a psychiatrist; Oscar F. Sterle, an
orthopedic surgeon; and Michael A. Murphy, a psychologist.            All three had
examined the claimant and had reached conclusions that were adverse to his
application for PTD. However, the commission failed to deliver Old Dominion’s
medical evaluations to the doctors selected by the commission, Drs. William R. Fitz
and John M. Malinky (“examining doctors”) prior to their examination of the
claimant.




                                         11
                             SUPREME COURT OF OHIO




       {¶ 40} Approximately four months after receiving the examining doctors’
evaluation reports, the commission attempted to cure the defect. It sent all three of
the employer’s reports to Dr. Malinky and two of the three to Dr. Fitz and asked
them whether these reports changed their opinions that the claimant was not
permanently and totally disabled. Both responded summarily in a handwritten note
on the form that they had reviewed these reports and that they did not change their
opinion.
       {¶ 41} In affirming the Tenth District, the majority asserts that Ohio
Adm.Code 4121-3-34 does not prohibit submitting supplemental information to
physicians. Thereafter, the majority concludes that because the commission cured
the defect and because Old Dominion’s claim of prejudice was speculative, the
commission did not abuse its discretion in awarding the claimant PTD
compensation.
       {¶ 42} This determination, however, is diametrically opposed to our
previous holding that once the commission adopts rules, it must follow its own rules
as written. State ex rel. H.C.F., 80 Ohio St.3d at 647, 687 N.E.2d 763. The
procedures to be followed in the commission’s rule establishing the process for
determining a PTD claim depend in part on an employer’s compliance with the rule.
Ohio Adm.Code 4121-3-34(C)(4)(b). If an employer timely files notice of its intent
to submit medical evidence and then submits that evidence, the commission must
forward that medical evidence to the examining doctor, prior to his or her
examination of the claimant. See id. But if the employer fails to timely give notice
of its intent to submit medical evidence, the commission will “without delay”
schedule its medical examination, id., and the employer’s reports are submitted
when received. The result is that a compliant employer get its medical evidence
considered by the examining doctor before the doctor examines the claimant, while
the dilatory employer may not have its evidence considered by the examining
doctor until after the examination has occurred.




                                         12
                               January Term, 2016




       {¶ 43} It is undisputed that Old Dominion is a compliant employer, but the
majority’s holding treats it otherwise. The majority’s holding erodes not only the
administrative rule at issue, but the principle that “[a]dministrative regulations
issued pursuant to statutory authority have the force and effect of law;
consequently, administrative agencies are bound by their own rules until those rules
are duly changed.” State ex rel. Cuyahoga Cty. Hosp. v. Ohio Bur. of Workers’
Comp., 27 Ohio St.3d 25, 28, 500 N.E.2d 1370 (1986).
       {¶ 44} As the magistrate stated,


                The commission’s rules do not provide for addendum
         reports of the commission’s examining physicians when the
         commission fails to follow its own rules regarding submission of
         the employer’s medical records to the commission’s examining
         physicians. Thus, the commission fashioned a remedy for this
         occasion in the hope that the addendum reports would cure the
         problem. In the magistrate’s view, the addendum reports do not
         cure the problem.
                We do not know, and cannot ever know, to what extent
         the timely receipt of relator’s medical evidence by Drs. Fitz and
         Malinky prior to their respective examinations would have
         influenced the medical conclusions drawn by those physicians in
         their reports. We only know that the employer’s medical
         evidence did not change the medical conclusions of Drs. Fitz and
         Malinky when those doctors were asked to reconsider their
         conclusions after reviewing the employer’s medical records.




                                          13
                            SUPREME COURT OF OHIO




State ex rel. Old Dominion Freight Line, Inc. v. Indus. Comm., 10th Dist. Franklin
No. 11AP-350, 2012-Ohio-2403, ¶ 56-57, cause dismissed, 137 Ohio St.3d 467,
2013-Ohio-4655, 1 N.E.3d 332.
       {¶ 45} I agree with the magistrate that the commission must follow its own
rules and that the commission’s failure to do so prejudiced Old Dominion’s right to
challenge the claimant’s PTD application.
       {¶ 46} For the aforementioned reasons, I would hold that when an employer
provides timely notice of its intention to submit medical evaluation reports of the
claimant and timely submits the reports pursuant to Ohio Adm.Code 4121-3-
34(C)(4)(b), but the commission, to the prejudice of the employer, fails to provide
those reports to its examining physicians prior to their examinations as required by
Ohio Adm.Code 4121-3-34(C)(5)(a)(ii), the commission’s reports must be stricken.
Therefore, I would reverse the judgment of the Tenth District Court of Appeals and
grant the writ of mandamus ordering the commission to vacate its staff hearing
officer’s order of March 16, 2010, awarding PTD compensation and to conduct
further proceedings without considering the reports of Drs. Fitz and Malinky.
       {¶ 47} Accordingly, I respectfully dissent.
                             ___________________
       Eastman & Smith, Ltd., Mark A. Shaw, and Melissa A. Ebel, for appellant.
       Connor, Evans & Hafenstein, L.L.P., Nicole E. Rager, and Katie W.
Kimmet, for appellee Robert L. Mason.
       Michael DeWine, Attorney General, and Eric Tarbox, Assistant Attorney
General, for appellee Industrial Commission.
                             ___________________




                                        14